NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                         APR 23 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

DILBERJIT JOHAL SINGH,                          No.    20-70922

                Petitioner,                     Agency No. A061-825-157

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 20, 2021**

Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.

      Dilberjit Johal Singh, a native and citizen of India, petitions for review of an

order of the Board of Immigration Appeals (“BIA”) dismissing his appeal from an

immigration judge’s (“IJ”) decision finding him removable and denying his

application for asylum, withholding of removal, and relief under the Convention



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We

review de novo questions of law, including whether a state statutory crime

qualifies as an aggravated felony. Jauregui-Cardenas v. Barr, 946 F.3d 1116,

1118 (9th Cir. 2020). We review for substantial evidence the agency’s factual

findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We

review de novo claims of due process violations in immigration proceedings.

Jiang v. Holder, 754 F.3d 733, 738 (9th Cir. 2014). We deny in part and dismiss in

part the petition for review.

       The agency did not err in concluding that Singh’s conviction under

California Penal Code (“CPC”) § 273.5(a) constitutes a categorical crime of

violence aggravated felony. See 8 U.S.C. § 1101(a)(43)(F) (defining the term

aggravated felony to include a “crime of violence . . . for which the term of

imprisonment [is] at least one year”); Banuelos-Ayon v. Holder, 611 F.3d 1080,

1086 (9th Cir. 2010) (holding that a conviction under CPC § 273.5(a) constitutes a

categorical crime of violence under 18 U.S.C. § 16(a)). Thus, the agency did not

err in concluding that Singh’s offense rendered him removable, see 8 U.S.C.

§ 1227(a)(2)(A)(iii), and ineligible for asylum, see 8 U.S.C. § 1158(b)(2)(A)(ii),

(B).

       We reject as unsupported by the record Singh’s contentions that the agency

applied an incorrect legal standard or otherwise erred in determining removability.


                                          2                                     20-70922
      In his opening brief, Singh does not challenge the agency’s determination

that his offense was a particularly serious crime that rendered him ineligible for

withholding of removal under the Immigration and Nationality Act and the CAT.

See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not

specifically raised and argued in a party’s opening brief are waived).

      Substantial evidence supports the agency’s denial of deferral of removal

under CAT because Singh failed to show it is more likely than not he would be

tortured by or with the consent or acquiescence of the government if returned to

India. See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009); see also

Maldonado v. Lynch, 786 F.3d 1155, 1164 (9th Cir. 2015) (en banc) (agency must

consider possibility of relocation within country of removal as part of CAT

analysis).

      We lack jurisdiction to consider Singh’s contention that the IJ failed to

properly develop the record as to evidence of hardship. See Barron v. Ashcroft,

358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks jurisdiction to review claims not

presented below).

      Singh’s contentions that the IJ violated his due process rights fail. See Lata

v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error and prejudice to

prevail on a due process claim).




                                          3                                     20-70922
      The temporary stay of removal remains in place until issuance of the

mandate. The motion for a stay of removal (Docket Entry No. 1) is otherwise

denied.

      PETITION FOR REVIEW DENIED in part, DISMISSED in part.




                                        4                                    20-70922